Citation Nr: 0534719	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to a temporary total disability evaluation, for 
convalescence, under 38 C.F.R. § 4.30, from left knee surgery 
performed in May 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran's active military service extended from July 1993 
to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

The appeal was REMANDED by the Board to the RO in October 
2004.  It is now again before the Board for further appellate 
consideration.  


FINDING OF FACT

The record indicates that the veteran required a 6-week 
period of convalescence following the arthroscopic surgery on 
the left knee performed on May 21, 2001.


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating under 
38 C.F.R. § 4.30, through June 30, 2001, based on a period of 
convalescence following outpatient surgery on the left knee 
on May 21, 2001, have been met. 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.

In a letter dated in November 2004 the RO informed the 
veteran of the evidence needed to substantiate his current 
claim, and of who was responsible for obtaining what 
evidence. The VCAA notice letter, in conjunction with the 
statement of the case and supplemental statements of the case 
told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the Board remanded the 
claim, and he was provided the February 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication. The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication. 38 C.F.R. § 
3.156(b) (2004) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claim is available, but not yet associated with 
the claims folder.  It is noted in this regard that neither 
the veteran nor his treating physician responded to requests 
for relevant information in this case and it is also noted a 
recent evaluation of the record by a VA orthopedic surgeon 
provided relevant clinical evidence and opinions pertinent to 
the issue currently on appeal.  Accordingly, the Board will 
adjudicate the veteran's claim on the evidence now of record.

I.  Factual Basis.  

VA clinical records reflect treatment in April 2001 for left 
knee pain and swelling following a twisting injury while 
descending stairs the previous day.  Evaluation revealed a 
left knee effusion and positive Apley and McMurray signs.  
The veteran was believed to most likely have sustained a 
meniscal injury.  An MRI performed in early May showed an 
extensive tear of the complex nature in the posterior horn 
and body of the medial meniscus.  There was a fairly large 
centrally displaced meniscal fragment, as well as a possible 
ACL sprain and musculotendinous junction injury of the 
popliteus.  

In late May 2001, the veteran underwent an examination of the 
left knee under anesthesia followed by an arthroscopy and a 
left knee partial medial meniscectomy.  At its conclusion, 
the veteran was noted to have tolerated the procedure well. 
He was instructed to ice and elevate the knee and he was to 
start range of motion exercises immediately.  Weight bearing 
was to be as tolerated with crutches and he was to begin 
physical therapy within one week.  He was to return to the 
clinic in 14 days for the removal of his sutures. When seen 
in early June 2001, it was noted that the veteran had removed 
his sutures himself three days earlier without any 
complications.  The veteran complained of mild pain mostly at 
night that was improving.  Evaluation revealed a normal gait 
and no distress.  Range of left knee motion was from 0 to 120 
degrees and the incision was well healed.  There was no 
erythema or drainage.  There was minimal knee effusion.  The 
knee was stable to valgus and varus.  Mild discomfort was 
noted on the McMurrays maneuver and there was a mild patellar 
grind.  The veteran was to return for further evaluation in 
three weeks.  

In an August 2002 statement, an individual identified as 
Kevin Fricka (no title was indicated in statement) indicated 
that the veteran was on convalescent medical leave from May 
24, 2001 to August 24, 2001 due to a left knee injury that 
required surgery and prolonged rehabilitation to allow 
recovery from injury.  

Later in August 2002 the VA communicated to the above 
individual who was addressed as Dr. Fricka.   The RO 
requested this individual to provide the basis for the 
statement that the veteran required prolonged rehabilitation.  
He was also asked to provide the basis for the length of the 
period of rehabilitation and also to state what he meant by 
the term convalescence.  No response to this communication is 
of record.  

In November 2002, the RO contacted the veteran and asked him 
to provide documentation from his employer describing his 
employment status during the relevant time frame.  No 
response to this communication is of record.  

In March 2005, the veteran's claims folder was reviewed by a 
VA orthopedic surgeon.  Following his review of the claims 
folder it was the opinion of this physician that the veteran 
was capable of returning to his employment 'shortly after" 
his left knee surgery of May 2001.  He believed it reasonable 
to assume that the veteran could easily have returned to work 
within 4 weeks after surgery.  The doctor also said that 
giving him the benefit of the doubt the veteran could return 
to work within 6 weeks following the surgery.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints. 38 C.F.R. § 4.30(a)(1)-(3).

Extensions of periods of one, two, or three months beyond the 
initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a). In addition, approval may 
be obtained from the Adjudication Officer for extensions of 
one or more months, up to six months beyond the initial six-
month period, under subparagraphs (2) or (3) of 38 C.F.R. § 
4.30(a). 38 C.F.R. § 4.30(b).

In Felden v. West, 11 Vet. App. 427 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury." Id. at 430 
(citing Dorland's Illustrated Medical Dictionary). The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state." Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)). In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.

The Court has determined that the inability to return to any 
employment indicates a need for continuing convalescence 
under 38 C.F.R. § 4.30. Seals v. Brown, 8 Vet. App. 291, 296 
(1995).

The veteran underwent arthroscopic surgery on the left knee 
on May 21, 2001 and has contended that he required a period 
of three months to convalesce from this surgery.  In support 
of this contention he has submitted a statement from Dr. 
Kevin Fricka, an orthopedic physician from the VA medical 
Center in San Diego who asserted that the veteran required 
convalescent medical leave from May 24, 2001 to August 24, 
2001.  Moreover, an attempt to obtain Dr. Fricka's rationale 
for the above statement was unsuccessful, as was an attempt 
to obtain from the veteran information regarding his 
employment status during the relevant period.  However, the 
veteran's claims folder was extensively reviewed by a VA 
orthopedic surgeon who opined thereafter that the veteran at 
a maximum would be incapacitated from the left knee surgery 
for a maximum of approximately 6 weeks following the 
procedure.  

In view of opinion of the VA orthopedic surgeon cited above, 
and in the absence of any clinical evidence or employment 
data supporting the veteran's claim to a longer period, it is 
the opinion of the Board that the evidence indicates that the 
veteran is entitled to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for 6 weeks, that is, from May 
21, 2001, the date of his left knee procedure through June 
30, 2001, a period of approximately 6 weeks.




ORDER

A temporary total convalescent rating under 38 C.F.R. § 4.30 
through June 30, 2001, for postoperative residuals of left 
knee arthroscopic surgery performed on May 21, 2001, is 
granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


